Citation Nr: 1616072	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES
 
1.  Entitlement to service connection for a left leg disability, not including a left knee disability.
 
2.  Entitlement to service connection for a right leg disability, not including a right knee disability.
 
3.  Entitlement to service connection for a left foot disability.
 
4.  Entitlement to service connection for a right foot disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 

ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1964 to February 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).
 
The Board notes that the Veteran has made separate claims for entitlement to service connection for left and right knee disabilities.  The RO denied those claims in a June 1983 rating decision and denied the Veteran's request to reopen the claims in a May 2010 rating decision.  As a timely appeal was not perfected to either of those decisions, those rating decisions are final, and those issues are not before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDINGS OF FACT
 
1.  The preponderance of the evidence is against a finding that the Veteran has had a left leg disability, not to include a left knee disability, at any time during the pendency of this claim.  
 
2.  The preponderance of the evidence is against a finding that the Veteran has had a right leg disability, not to include a right knee disability, at any time during the pendency of this claim.  
 
3.  The preponderance of the evidence is against a finding that the Veteran has had a left foot disability at any time during the pendency of this claim.  
 
4.  The preponderance of the evidence is against a finding that the Veteran has had a right foot disability at any time during the pendency of this claim.  
 
 
CONCLUSIONS OF LAW
 
1.  A left leg disability, not to include a left knee disability, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2015).  
 
2.  A right leg disability, not to include a right knee disability, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303.  
 
3.  A left foot disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303.  
 
4.  A right foot disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303.  
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated May 2010 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.
 
The Board notes that the Veteran was not afforded a VA examination, but finds that no such examination is warranted.  As discussed in further detail below, the probative evidence does not show that the Veteran currently has a leg or foot disability, not to include a knee disability, for VA compensation purposes.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further examination is  required to support the Board's adjudication of the claims.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, and VA treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102.  
 
Analysis
 
The Veteran asserts that he currently has pain and numbness in his legs and feet as a result of an injury during active duty service.  The Veteran's service personnel records establish that he served as a cook during the Vietnam War.  
 
The Veteran's account of the timing of his in-service injury has varied over time.  During an April 1983 VA treatment appointment, the Veteran reported unspecified trauma in 1964 with recurrent pain and swelling.  In a May 1983 statement, the Veteran reported that on September 15, 1965, at 3:00 a.m., he was walking through the mess hall at Grand Forks Air Force Base and hit a mop can or bucket with his right knee.  In a March 2010 statement, the Veteran reported that, in 1967 or 1968, he hit a mop bucket and was hospitalized for three to five days.  
 
Significantly, the Veteran's service treatment records contain no mention of a right knee injury, of any hospitalization, or indeed of any treatment for any disorder.  During his January 1968 separation examination, the Veteran denied any knee or foot trouble, including swollen or painful joints.  The separation examination revealed nothing relevant to the Veteran's claims.  
 
During an April 1983 treatment appointment, the Veteran reported knee problems and an aching left foot.  The treatment provider found that the Veteran's left foot was swollen near the great toe, without redness.  X-rays revealed no evidence of soft tissue or osseous pathology on either knee but found minimal widening of the space between the heads of the fourth and fifth metatarsal of the left foot and several "small ossific densities lying on the soft tissues" which "may be related to old trauma."  Treatment providers did not diagnose any disability resulting from these ossific densities or minimal widening, and did not correlate them to any specific trauma.
 
In a March 2010 statement, the Veteran reported that his feet and legs fall asleep after sitting too long and that he occasionally feels sharp pain in an unspecified knee.
 
A November 2010 treatment record notes that the Veteran had a stroke in three years prior.  The appellant complained of left knee pain for the past ten years and that his hands and feet were falling asleep.  He reported that hand numbness began one and a half years prior to the appointment but did not report the onset of numbness in his feet.  In the Veteran's legs and feet, the treatment provider found only "possible osteoarthritis" in the appellant's left knee based on his report of pain.  A history of a stroke in 2002 was also noted in January 2014 records. 
 
During a January 2011 Agent Orange evaluation, the Veteran reported no knee or hip pain and no weakness.  The only neurological symptoms he reported were tingling and numbness in his right hand.  
 
During a September 2013 primary care appointment, the Veteran reported occasional numbness in his hands and feet after sitting in certain positions for a long time.  The appellant denied coldness or pain in any of his limbs and said that his symptoms resolved shortly after he noticed them.  The treatment provider found that the Veteran's numbness was likely due to positional neuropathy as opposed to peripheral neuropathy.  The appellant was advised to seek treatment if his symptoms did not resolve or if he developed pain or weakness.  
 
During a July 2014 neurology appointment, the Veteran reported balance issues, including a "dragging" left leg while walking and bilateral tingling and numbness of the hands and feet.  The treatment provider found that lower extremity motor and sensory functioning of both lower extremities were intact and noted only left patellar hyperreflexia.  The provider also found that any gait instability was likely a residual of the Veteran's stroke.  
 
The record contains no diagnosis of any leg or foot disorder at any point since the Veteran filed his claims.  The November 2010 notation of "possible osteoarthritis" of the left knee is not a diagnosis and, even if it were, for the reasons stated above, the claims before the Board do not include knee disorders.  Because the appellant has not met the current disability requirement no further action is in order.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to diagnose himself with leg or foot disorders or render an opinion on their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that he currently has leg and foot disabilities as a result of an injury during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.
 
The preponderance of the evidence thus reflects that the appellant has not had a leg or foot disability, not to include knee disabilities, at any time during the pendency of the claims.  The preponderance further shows that there is no leg or foot disorder as a result of the appellant's active duty service.  Accordingly, after considering all the evidence of record, the benefit of the doubt doctrine is therefore not for application and the claims must be denied.  See 38 U.S.C.A. § 5107(b).  
 
The Veteran is advised that he may file claims to reopen these issues, as well as the issues of entitlement to service connection for bilateral knee disabilities, if he can supply new and material evidence to indicate that he currently has a leg, knee, or foot disability.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  The appellant is advised best evidence would be written clinical medical opinion evidence showing that he has a leg, knee, or foot disability, and that such a disability is at least as likely as not related to service.
 
 
ORDER
 
Entitlement to service connection for a left leg disability, not to include a left knee disability, is denied.
 
Entitlement to service connection for a right leg disability, not to include a right knee disability, is denied.
 
Entitlement to service connection for a left foot disability is denied.
 
Entitlement to service connection for a right foot disability is denied.





____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


